Citation Nr: 1816923	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-32 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for left Achilles tendon disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.  

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for arthritis, to exclude of the left foot, left ankle or bilateral knees, but to include thoracolumbar and cervical spine disorders.

11.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), excluding the periods of temporary total evaluation for hospitalization under 38 C.F.R. § 4.29 from April 22, 2014 through July 31, 2014 and January 14, 2016 through May 31, 2016.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 1971 to April 1973, with service in the Republic of Vietnam from April 28, 1972 to May 29, 1972, June 10, 1972 to July 1, 1972, July 10, 1972 to August 26, 1972, and January 22, 1973 to January 26, 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in November 2017.  

The bilateral hearing loss, tinnitus, hypertension, arthritis, and PTSD issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his November 2017 hearing and on the record, the Veteran stated that he wished to withdraw his appeal as to the issue of entitlement to TDIU.

2.  The Veteran's hepatitis C did not have onset during active service and was not caused by his active service.  

3.  The Veteran has not had a disability of his left ankle, left Achilles tendon, left knee, or right knee at any time from contemporaneous to when he filed his claim to the present.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to TDIU have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for establishing service connection for hepatitis C have not been met.  38 U.S.C. §§ 105, 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

3.  The criteria for establishing service connection for a left ankle disorder have not been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for establishing service connection for a left Achilles tendon disorder have not been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5.  The criteria for establishing service connection for a left knee disorder have not been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

6.  The criteria for establishing service connection for a right knee disorder have not been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of TDIU Claim

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2017).  

During his November 2017 hearing, the Veteran stated that he wished to withdraw his appeal as to the issue of entitlement to TDIU.  Thus, the Board finds that there remain no allegations of errors of law or fact for appellate consideration as to the TDIU issue.  Accordingly, the Board does not have jurisdiction to review that issue, and it is dismissed.



Service Connection Claims

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  


Hepatitis C

Hepatitis C primarily is transmitted by contact with blood and blood products, with the highest prevalence correlated to repeated and direct percutaneous (through the skin) exposure.  VA Fast Letter 04-13 (June 29, 2004).  The large majority of those with hepatitis C thus contract it by known risk factors such as intravenous (IV)/injection drug use with shared instruments, transfusion before screening of the blood supply began in 1992, and treatment for clotting factor for hemophiliacs before 1987.  Id.  Reuse of needles for tattoos, piercings, and acupuncture also is a potential risk factor.  Id.  Other potential risk factors include intranasal cocaine use involving shared instruments, high risk sexual activity, sharing a toothbrush or razor, and accidental exposure to blood.  VA Training Letter 01-02 (April 17, 2001); VA Training Letter 98-110 (November 30, 1998).  However, the chance of transmission via sexual activity is well below comparable rates of transmission for hepatitis B and HIV/AIDS.  VA Fast Letter 04-13.

The Veteran's service treatment records are void of any treatment for or diagnosis of hepatitis C, specifically, and hepatitis in general; nor is there any evidence of any manifestations of any liver dysfunction or other liver disorders or symptoms during military service.  The Veteran's enlistment and separation examinations, however, do note the presence of tattoos on his right and left shoulders.  

In February 2009, the Veteran underwent a VA general medical examination during which it was noted that hepatitis C was initially noted to have been diagnosed in July 2008 by VA.  The examiner at that time noted the Veteran's extensive history of IV drug abuse, including heroin, and intranasal cocaine use during his period of service in the Republic of Vietnam.  The examiner also noted that the Veteran had "several tattoos," and that he had "many risk factors" for hepatitis C.  

In this case, it appears to the Board that the Veteran has several risk factors for contraction of hepatitis C, as noted by the VA examiner, which are not related to military service.  

First, although the Veteran is shown to have IV drug (heroin) and intranasal cocaine use during military service, service connection cannot be awarded on the basis of the Veteran's in-service abuse of alcohol and drugs, as such abuse constitutes willful misconduct.  See 38 U.S.C. § 105 (2012); 38 C.F.R. § 3.301(a) (2017).  

Secondly, although the Veteran is noted to have tattoos on entrance and separation in this case, a finding of no in-service manifestation renders discussion of the presumption of soundness in this case unnecessary and improper.  See Gilbert v. Shinseki, 26 Vet. App. 48, 54 (2012).  As there was no manifestation of hepatitis C in service, even if the disease eventually manifested due to his preservice tattoos, service connection is not warranted.

The Board acknowledges the Veteran's assertions during his November 2017 hearing that his hepatitis C is related to his herbicide exposure during service, and that a doctor told him of that relationship.  The Veteran is presumed exposed to herbicide agents as a result of his service in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).

Insofar as those statements are offered as a medical opinion, the Board reflects that the Veteran does not possess the requisite medical expertise in this case to render a competent medical opinion on a question as complex as whether exposure to Agent Orange caused a given disease.  

As to the Veteran's statements that there is some relationship between his herbicide exposure and hepatitis C, in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent evidence is not required to indicate that the current disability may be associated with service."  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 12.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

In this case, although the Board acknowledges the Veteran's assertions that a doctor told him that his hepatitis C was related to his herbicide exposure, those statements appeared to be a bit vague, particularly as to which specific doctor had told him of that relationship.  Regardless, there is no evidence from any VA or private physicians, or any other peer-reviewed clinical or treatise evidence which documents some relationship between hepatitis C and herbicide exposure.  Rather, as documented above, the VA Fast Letters identify hepatitis C as a blood-borne pathogen, as extensively noted above.  

Consequently, the Board finds that the Veteran's statements regarding a relationship between his herbicide exposure and his hepatitis C amount to conclusory, generalized lay statements suggesting a nexus.  Without more in this case, the Board finds that a remand is not necessary in order to obtain a VA examination and medical opinion in this case.  See 38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In short, the first manifestation of the Veteran's hepatitis C is shown to be in July 2008, many years after discharge from military service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).  

Instead, the Veteran's risk factors, as noted by the February 2009 VA examiner, appear to be related to either drug abuse during and after military service, or to otherwise have no relationship to military service.  

Accordingly, the evidence of record does not demonstrate that there that there is any evidence of an injury or event during military service upon which service connection may be awarded, and service connection for hepatitis C must be denied at this time based on the evidence of record in this case.  See 38 C.F.R. § 3.303.  


Left Ankle, Left Achilles Tendon, and Bilateral Knee Disorders

During his November 2017 hearing, the Veteran indicated that he had left ankle and left Achilles tendonitis as a result of a sports injury during military service.  Specifically, the Veteran reported that he had his left ankle wrapped and was told to soak it in hot water in 1973.  The Veteran indicated that he thought that he has had symptomatology since military service, although due to his extensive abuse of drugs and alcohol during and after service he was not able to definitively state that he had continuous problems since service.  

Respecting his knees, the Veteran indicated that he was not aware of any current diagnoses regarding his knees.  The Veteran further indicated that he was treated for knee pain during military service, although he was unable to provide additional information regarding ongoing symptomatology since service.
 
In the Veteran's July 1971 enlistment and April 2013 separation examinations during service, his left ankle, left foot, and knees were normal; notably, the Veteran did not make any complaints related to either his left ankle, left foot, or knees on his separation from service in April 1973.  

The Veteran's service treatment records, however, do demonstrate that he complained of right knee pain and giving way in March 1973; he was noted to have no abnormality of the lateral or collateral ligaments and he did not have swelling.  He was diagnosed with chondromalacia at that time.  Later, it was noted that the Veteran had a contusion of his knee stemming from either kicking or bumping his knee against a door; it was not noted which knee had the contusion.  

The Board further notes that the Veteran's right ankle and foot was treated for a football injury in March 1973; he was told to soak and wrap his right ankle, although no further complaints were noted during service after that time.  

In conjunction with a VA pension claim, the Veteran underwent a VA general medical examination in February 2009.  During that examination, he reported a history of left Achilles tendonitis with a chronic ankle strain.  The Veteran reported a history of a motor vehicle accident while intoxicated in the 1990's; he reported he went through the windshield during that accident, although specific injuries of the bilateral knees, left ankle or left foot were not noted at that time.  

With regards to his left Achilles and ankle problems, the Veteran reported that he injured his left ankle during service, although the examiner noted that there was no record of that injury.  On examination, the Veteran was noted to have a prominent left Achilles in his left ankle with a tender nodule.  Left ankle x-rays obtained by VA in September 2008, however, did not indicate any degenerative changes, or evidence of fracture or dislocation; his ankle mortise was maintained.  He was diagnosed with chronic strain of the left ankle with chronic left Achilles tendonitis, without evidence of degenerative changes.  The examiner did not note any reports respecting the Veteran's knees, nor were any diagnoses for his knees rendered during that examination.  

VA treatment records from December 2008 through September 2009 note a painful left Achilles with a diagnosis of left Achilles tendonitis.  Throughout those records, the Veteran is prescribed pain medications for multiple maladies, to include his left ankle/Achilles problems.  Those medications continue in subsequent VA treatment records.  The Veteran's VA treatment records, however, do not document any complaints of or treatment for either knee.  

Likewise, the Veteran's Social Security Administration (SSA) records contain the same VA treatment records noted above pertaining to left ankle/Achilles tendonitis.  In conjunction with his claim for SSA benefits, the Veteran underwent an examination in May 2009.  During that examination, the SSA examiner indicated that the Veteran had arthritis "since the 1970s" and noted that his arthritis "affects predominately the weight-bearing joints, particularly the bilateral knees and ankles."  Likewise, it was noted that he had left Achilles tendonitis that has been ongoing "since the 1970s."  On examination, range of motion of his knees and ankles were normal, although he had a nodule on the left Achilles tendon, which was tender.  The SSA examiner diagnosed the Veteran with left ankle tendonitis, affecting the left foot, as well as "discrete evidence of arthritis," but he noted that "recent blood work with x-rays would be helpful."  The Board notes that there is no explicit diagnosis of any bilateral knee disorders during that examination, and that there was no x-rays of the knees or ankles taken during that examination.  

The Veteran filed his claim for benefits that is on appeal at this time in August 2013.  The Board has reviewed the Veteran's VA treatment records since August 2013 through May 2016.  Those documents do not disclose any complaints, treatment or diagnoses of either knee.  Likewise, although the Veteran is treated for left ankle pain, prescribed a brace for left ankle pain, and has a history of a left Achilles injury noted throughout those records, those records likewise do not diagnose the Veteran with any currently-noted left ankle/Achilles tendon disorders.  

Moreover, insofar as those records generally refer to "arthritis," the Board notes that the Veteran clearly has been diagnosed with an arthritic condition of the cervical spine.  The Board specifically notes that there is no diagnosis in the VA treatment records of any arthritic conditions of the bilateral knees or left ankle/foot.  

He underwent a VA examination of his left ankle/foot in March 2014.  The Veteran reported having left ankle problems that began during service; he stated that he was diagnosed with tendonitis during military service in approximately 1973.  He indicated that he was told to wrap it and was given a profile for it.  He reported that his left ankle hurt on and off since that time, with occasional swelling.  The examiner noted that the Veteran reported in November 2008 to VA that he had tendonitis in service that resolved uneventfully.  On examination, the Veteran's left ankle range of motion was normal, as was his muscle strength and joint stability testing.  The examiner noted that the Veteran regularly used a left ankle pain brace, boot-type.  The examiner noted that the x-rays of record did not indicate any abnormal findings of the left ankle and no arthritis was noted.  At that time, the examiner noted that the Veteran had a diagnosis of left ankle/Achilles tendonitis in the past, although he had no current residual objective pathology and his left ankle/Achilles tendon examination was normal.  

The Veteran's knees were also examined at that time.  The Veteran reported knee problems beginning in 2008, although he gave no specific trauma or accident history.  He reported stiffness.  The examiner noted the service treatment record with regard to the right knee during service, and also noted there were no knee problems noted in the VA treatment records.  Range of motion testing of the Veteran's knees was normal, as was muscle strength and joint stability testing.  The examiner noted that x-rays did not indicate degenerative or traumatic arthritis or patellar subluxation at that time; in particular, right knee x-rays showed a normal right knee, without any fracture, dislocation, other osseous abnormality, or significant narrowing of the joint or degenerative changes.  The examiner found that the Veteran did not have any current bilateral knee disorders on examination.  

That examiner concluded that the Veteran did not have right knee and left ankle disabilities that were incurred in or otherwise related to military service, noting that although the service treatment records documented complaints in service, the current examinations were normal and he did not have any left ankle or right knee disorders.  The examiner further noted medical literature that indicated that full recovery was anticipated in acute cases and that prognosis was very good in chronic cases in which the inciting circumstances can be identified and changed; full recovery from strains could also be expected after physical therapy for first- and second-degree injuries.  

Based on the foregoing evidence, the Board finds that service connection for left ankle/Achilles tendon and bilateral knee disorders must be denied, as there is no evidence of record of a current disability.  

Respecting the left ankle/Achilles tendon claim, although there is a history of left Achilles tendonitis prior to August 2013, since filing his claim for service connection in August 2013, there is no evidence of a current left ankle/Achilles tendon disability.  The Board notes that although there are notations of pain and he was treated for left ankle pain with a brace, pain without an underlying malady or disorder is not service-connectable.  See Sanchez-Benitz v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub nom. Sanchez-Benitz v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

Furthermore, since August 2013, the Veteran has only been shown to have a history of a left ankle/Achilles tendon disorder.  When examined in March 2014, the Veteran's left ankle/Achilles tendon was normal, without any residual problems.  Consequently, although there is evidence prior to August 2013 of a left ankle problem, it appears that the left ankle/Achilles tendon disorder resolved prior to August 2013.  Therefore, during the appeal period-which began in August 2013, when the Veteran filed his claim-there is no evidence of a current left ankle or left Achilles tendon disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").

Moreover, even if the Board were to assume that the Veteran had a current left ankle or left Achilles tendon disability, the Board reflects that the Veteran was mistaken that he had a left ankle injury during military service.  The Veteran's service treatment records clearly demonstrate that the football injury that he was told to wrap and soak during service was to right ankle, not to his left ankle.  Therefore, the Board finds that the left ankle and left Achilles tendon claims would also be denied because there is no evidence of a left ankle injury during service.  

Turning to the bilateral knee claims, although the Veteran reported pain and stiffness of his knees during the appeal period, there are no current disabilities of his bilateral knees noted during the appeal period.  The March 2014 examiner specifically considered his lay complaints and examined the Veteran; that examiner specifically indicated that there were no knee disorders at that time, and there is no evidence of any knee problems of record since August 2013.  

The Board acknowledges the SSA examination in May 2009.  However, although the SSA examiner indicated that there was arthritis of his knees at that time, that examiner also did not have x-rays available with regards to the Veteran's bilateral knees; in fact, he specifically indicated that x-rays would be helpful.  Instead, he made a generic "discrete arthritis" diagnosis, without noting that either of the knees actually carried that diagnosis.  Rather, when the March 2014 examiner finally obtained an x-ray of the Veteran's right knee, his right knee was normal without any evidence of arthritis or degenerative changes.  

The Board, therefore, finds that the SSA examiner's statements regarding arthritis of the knees are not supported by the other evidence of record and that the March 2014 examiner's statements are more probative with regards to whether the Veteran had current bilateral knee disorders during the appeal period in this case.  

In short, there is no medical evidence of record during the appeal period of any current disabilities respecting the left ankle/Achilles tendon or bilateral knees.  Service connection for those claimed disorders must therefore be denied at this time.  See 38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.


ORDER

The appeal as to the issue of entitlement to TDIU is dismissed.  

Service connection for hepatitis C is denied.  

Service connection for left ankle disorder is denied.  

Service connection for a left Achilles tendon disorder is denied.  

Service connection for a left knee disorder is denied.  

Service connection for a right knee disorder is denied.  


REMAND

With respect to the Veteran's bilateral hearing loss claim, the Veteran underwent a VA audiological examination in March 2014, at which time it was noted that he had a hearing loss disability under 38 C.F.R. § 3.385, bilaterally; the examiner opined that the Veteran's hearing loss not at least as likely as not related to military service as the Veteran had bilateral, normal hearing in both ears at military discharge.  The Board reflects that opinion is not adequate, as having hearing loss during military service is not required for a finding of nexus for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Moreover, the examiner did not address the Veteran's noted noise exposure therein; additionally, although the examiner noted in the medical history that there was an episode of noted hearing loss in November 1972, the examiner did not address that service treatment record in her opinion.  Accordingly, the bilateral hearing loss claim must be remanded at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

The Veteran's tinnitus claim is intertwined with the above remanded bilateral hearing loss claim and is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

With respect to the Veteran's hypertension, the Board reflects that the Veteran is presumed exposed to herbicide agents as a result of his service in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, the National Academy of Sciences Institute of Medicine has issued a report which concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  As no VA examination has been afforded to the Veteran in this case, the Board finds that a remand is necessary in order to obtain a VA examination and medical opinion, as the low threshold for obtaining a medical opinion has been met in this case.  See 38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Likewise, as to the Veteran's arthritis claim, the Board notes that the Veteran's VA treatment records document arthritis of the cervical spine.  Moreover, the Veteran asserted in his November 2017 hearing that he has pain and alleged that he had arthritis in the middle of his back; the Board finds that the Veteran has alleged arthritis of the thoracolumbar spine in addition to the noted arthritis in his cervical spine.  

Also during his hearing, the Veteran asserted that his arthritis of his neck and back are the result of his wearing a heavy backpack during military service.  As no VA examination has been afforded to the Veteran in this case, the Board finds that a remand is necessary in order to obtain a VA examination and medical opinion, as the low threshold for obtaining a medical opinion has been met in this case.  See Id.

Additionally, the Veteran's last VA examination of his PTSD was in March 2014, nearly four years ago.  During his November 2017 hearing, the Veteran indicated that he was not entirely truthful as to the severity of his disability during that examination, as he did not feel that the examiner understood him.  The Veteran further testified during his hearing that he goes to VA for treatment once a week for the last five years and that he is "highly emotionally upset now," noting that he sometimes gets himself into "some trouble" and that he had to try control his emotions because people did not understand him.  It appears to the Board that the Veteran is describing difficulties with interpersonal relationships and impaired impulse control, which would indicate a potential worsening of his PTSD since his last VA examination.  

Accordingly, in light of the Veteran's statements in his November 2017 hearing, the Board finds that a remand is necessary in order to obtain another VA examination that adequately assesses the current severity of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Finally, on remand, the Board also finds that any outstanding VA treatment records should also be obtained.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records not already associated with the claims file from the Martinsburg VA Medical Center, or any other VA medical facility that may have treated the Veteran and associate those documents with the claims file.

2.  Ensure that the Veteran is scheduled for a VA audiology examination.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  The examiner should obtain information regarding the Veteran's noise exposure during and after military service.  

Following audiometric testing, the examiner should indicate whether the Veteran has any hearing loss disability under 38 C.F.R. § 3.385, bilaterally.  Then, the examiner should opine whether any bilateral hearing loss found at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any noise exposure therein, as well as the noted hearing loss complaint in November 1972.  The examiner is reminded that the mere lack of hearing loss during service or at separation from service is not an adequate rationale so support a negative opinion.  

The examiner should consider the Veteran's statements regarding onset of symptomatology and continuity of symptomatology since discharge from service, as well as any other pertinent evidence, as appropriate.

Next, only if the examiner finds that the Veteran's bilateral hearing loss is related to military service, the examiner should then also opine whether the Veteran's tinnitus is at least as likely as not either (a) caused by; or (b) aggravated (i.e., chronically worsened) by his bilateral hearing loss.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

3.  Ensure that the Veteran is scheduled for a VA examination in order to determine whether his hypertension is due to his military service or his service-connected disabilities.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state whether the Veteran has hypertension.  Then, the examiner must opine as to whether the Veteran's hypertension at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service, to include his exposure to herbicides therein.  

Specifically, the examiner should consider and address any noted blood pressure readings in service or within one year after discharge therefrom and discuss whether any elevated readings are initial manifestations of the Veteran's hypertension which was later diagnosed after discharge from service.  The examiner's opinion must also include consideration of the Veteran's exposure to herbicide during service, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  

Next, the examiner should opine whether the Veteran's hypertension was at least as likely as not (a) caused by; or (b) aggravated (i.e., chronically worsened) by the Veteran's service-connected diabetes mellitus, type II.  

In addressing the above opinions, the examiner should consider the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also consider any other pertinent evidence of record, as appropriate.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

4.  Ensure that the Veteran is scheduled for a comprehensive orthopedic VA examination for his claimed arthritis, to include specifically of his cervical and thoracolumbar spines.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

Following examination of the Veteran and review of the claims file, the examiner must indicate any and all arthritic conditions found other than of the bilateral knees, left foot or left ankle, to include specifically of the thoracolumbar and/or cervical spine.  

Then, the examiner should opine whether each identified arthritic disorders found, to specifically include the cervical spine arthritis, at least as likely as not (50 percent or greater probability) began in or is otherwise related to his period of military service, to include wearing a heavy backpack during that period of service.  

In addressing the above opinions, the examiner should consider the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also consider any other pertinent evidence of record, as appropriate.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

5.  Ensure that the Veteran is scheduled for a VA mental health examination to determine the current severity of his PTSD and its effect on his social and occupational functioning.  The claims file must be made available to and reviewed by the examiner.  The examiner should indicate all symptomatology associated with the Veteran's psychiatric disability and indicate the impact of such on his social and occupational functioning.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for bilateral hearing loss, tinnitus, hypertension, and arthritis, to include of the thoracolumbar and cervical spine, as well as his increased evaluation claim for his PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


